DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (fig. 13) directed to claims 1-18 and 24-28 in the reply filed on 1/5/2021 is acknowledged.

Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 state, “the first auxiliary pad…land…the second auxiliary pad…land…disposed along the signal line”. The language “disposed along” does not have a defined meaning and appear vague and ambiguous in the context of the entirety 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US PG. Pub. 2015/0091676).

Regarding claim 24 – Kato teaches an electronic device (figs. 2-3 & 14-15) comprising: a first circuit board (12 [paragraph 0042] Kato states, “insulating (dielectric) substrate member 12”; insulating substrate member 12 has conductor pads 14 and 16a and therefore considered a “circuit board”); a second circuit board (30a [paragraph 0091] Kato states, “flat cable 30A”); and an interposer substrate (20a [paragraph 0091] Kato states, “connector 20A”) including a first principal surface (bottom surface) and a second principal surface (top surface) and being entirely or substantially entirely interposed between the first circuit board (12) and the second circuit board (30A; claimed structure shown in figure 15); wherein the first principal surface (bottom surface) of the interposer substrate (20A) faces the first circuit board (12); the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Baba et al. (WO2016/088592), see IDS, relied upon the US PG Pub 2017/0125870 English version.

Regarding claim 1 – Kato teaches an electronic device (figs. 14-15) comprising: a first circuit board (12 [paragraph 0042] Kato states, “insulating (dielectric) substrate member 12”; insulating substrate member 12 has conductor pads 14 and 16a and therefore considered a “circuit board”); a second circuit board (30a [paragraph 0091] Kato states, “flat cable 30A”); and an interposer substrate (20a [paragraph 0091] Kato states, “connector 20A”) including a first principal surface (bottom surface) and a second principal surface (top surface) and being entirely or substantially entirely interposed 
	Kato does not explicitly teach the first auxiliary pad includes a plurality of first auxiliary pad portions disposed along the signal line; and the first auxiliary land includes a plurality of first auxiliary land portions disposed along the signal line.
 	Baba teaches an electronic device (figs. 1, 3-4 [title] Baba states, “electronic apparatus”) having a first auxiliary pad (fig. 1, B1 [paragraph 0080] Baba states, “electrical-element-side bonding pattern B1”) and a signal line (fig. 3, 30 [paragraph 0090] Baba states, “signal conductor pattern 30”), wherein the first auxiliary pad (B1) includes a plurality of first auxiliary pad portions (figure 1 shows five auxiliary pad portions) disposed along the signal line (figure 3 shows the auxiliary pad portions B1, formed in holes H1, aligned with the signal line 30); and the first auxiliary land (fig. 1, B2 [paragraph 0094] Baba states, “substrate-side bonding pattern B2”) includes a plurality of first auxiliary land portions (five auxiliary lands are shown in figure 1) disposed along the signal line (claimed structure shown in figures 1 and 3).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween, the interposer having a signal line connected to pads and auxiliary pads as taught by Kato with the first auxiliary pads and lands being “disposed along” the signal line as taught by Baba because Baba states, “a capacitance is generated in a portion in which the second connection end portion of the second signal conductor pattern and the substrate-side ground conductor 

Regarding claim 2 – Kato in view of Baba teach the electronic device according to claim 1, wherein the plurality of first auxiliary pad portions (Kato; fig. 15, 76a & 76b) and the first input/output pad (74) are disposed at equal or substantially equal intervals (figure 14 and 15 shows equal distance between the pads); and the plurality of first auxiliary land portions (16a) and the first input/output land (14) are disposed at equal or substantially equal intervals (claimed “equal intervals” are shown between the pads and lands as shown in figures 14-15).
Regarding claim 3 – Kato in view of Baba teach the electronic device according to claim 1, wherein the interposer substrate (Kato; fig. 14-15, 20A) includes a second auxiliary pad (PR-G1 [paragraph 0066] Kato states, “ground columnar conductors PR-G1 to PR-G4”) provided on the second principal surface (top surface of interposer substrate 20A); the second circuit board (30A), on a surface thereof that faces the interposer substrate (20A), includes: a second input/output land (EL-S [paragraph 0093] Kato states, “The conductive film EL-S is provided on the inner peripheral surface of the through hole HL-S, and the conductive films EL-G1 to EL-G2 are respectively provided on the inner peripheral surfaces of the through holes HL-G1 to HL-G2”) connected to the second input/output pad (PR-S); and a second auxiliary land (EL-G1 & EL-G2) connected to the second auxiliary pad (PR-G1 & PR-G2); and the second input/output pad (PR-S) and 

Regarding claim 8 – Kato teaches an electronic device (figs. 14-15) comprising: a first circuit board (12 [paragraph 0042] Kato states, “insulating (dielectric) substrate member 12”; insulating substrate member 12 has conductor pads 14 and 16a and therefore considered a “circuit board”); a second circuit board (30a [paragraph 0091] Kato states, “flat cable 30A”); and an interposer substrate (20a [paragraph 0091] Kato states, “connector 20A”) including a first principal surface (bottom surface) and a second principal surface (top surface) and being entirely or substantially entirely interposed between the first circuit board (12) and the second circuit board (30A; claimed structure shown in figure 15); wherein the first principal surface (bottom surface) of the interposer substrate (20A) faces the first circuit board (12); the second principal surface (top surface) of the interposer substrate (20A) faces the second circuit board (30A); the interposer substrate (20A) includes: a signal line (70 [paragraph 0094] Kato states, “A signal terminal 74 is electrically connected with the connection conductor 70”) including 
	Kato does not explicitly teach the second auxiliary pad includes a plurality of second auxiliary pad portions disposed along the signal line; and the second auxiliary land includes a plurality of second auxiliary land portions disposed along the signal line.
 	Baba teaches an electronic device (figs. 1, 3-4 [title] Baba states, “electronic apparatus”) having a first auxiliary pad (fig. 1, B1 [paragraph 0080] Baba states, “electrical-element-side bonding pattern B1”) and a signal line (fig. 3, 30 [paragraph 0090] Baba states, “signal conductor pattern 30”), wherein the first auxiliary pad (B1) includes a plurality of first auxiliary pad portions (figure 1 shows five auxiliary pad 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween, the interposer having a signal line connected to pads and auxiliary pads as taught by Kato with the first auxiliary pads and lands being “disposed along” the signal line as taught by Baba because Baba states, “a capacitance is generated in a portion in which the second connection end portion of the second signal conductor pattern and the substrate-side ground conductor face each other. Therefore, it is possible to determine and adjust regulated characteristic impedance” [paragraph 0025]. Additionally a shielding property by the auxiliary pad/land (ground lands/pads) will further be enhanced.

Regarding claim 9 – Kato in view of Baba teach the electronic device according to claim 1, wherein the plurality of second auxiliary pad portions (Kato; fig. 15, PR-G1 & PR-G2) and the second input/output pad (PR-S) are disposed at equal or substantially equal intervals (figure 14 and 15 shows equal distance between the pads); and the plurality of second auxiliary land portions (EL-G1 & EL-G2) and the second input/output land (EL-S) are disposed at equal or substantially equal intervals (claimed “equal intervals” are shown between the pads and lands as shown in figures 14-15).

Regarding claim 14 – Kato teaches an electronic device (figs. 14-15) comprising: a first circuit board (12 [paragraph 0042] Kato states, “insulating (dielectric) substrate member 12”; insulating substrate member 12 has conductor pads 14 and 16a and therefore considered a “circuit board”); a second circuit board (30a [paragraph 0091] Kato states, “flat cable 30A”); and an interposer substrate (20a [paragraph 0091] Kato states, “connector 20A”) including a first principal surface (bottom surface) and a second principal surface (top surface) and being entirely or substantially entirely interposed between the first circuit board (12) and the second circuit board (30A; claimed structure shown in figure 15); wherein the first principal surface (bottom surface) of the interposer substrate (20A) faces the first circuit board (12); the second principal surface (top surface) of the interposer substrate (20A) faces the second circuit board (30A); the interposer substrate (20A) includes: a signal line (70 [paragraph 0094] Kato states, “A signal terminal 74 is electrically connected with the connection conductor 70”) including a first end (left end of signal line 70) and a second end (right end of signal line 70); a first input/output pad (74 [paragraph 0095] Kato states, “signal terminal 74”) provided on the first principal surface (bottom surface) and electrically connected to the first end of the signal line (70); a second input/output pad (PR-S [paragraph 0097] Kato states, “signal columnar conductor PR-S”) provided on the second principal surface (top surface) and electrically connected to the second end of the signal line (70); and a first auxiliary pad (76a & 76b [paragraph 0095] Kato states, “ground terminals 76a and 76b”) provided on the first principal surface (bottom surface); the first circuit board (12), on a surface thereof (top surface of first circuit board 12) that faces the interposer substrate 
 	Kato does not teach a line portion provided between the first connection portion and the second connection portion and having a smaller width than the first connection portion and the second connection portion.
 	Baba teaches an electronic device (figs. 1, 3-4 [title] Baba states, “electronic apparatus”) having a first connection portion (CN1) including a first input/output pad (31) and a second connection portion (CN2) including a second input/output pad (32); and a line portion (CA [paragraph 0086] Baba states, “line portion CA”) provided between the first connection portion (CN1) and the second connection portion (CN2) and having a smaller width than the first connection portion and the second connection portion 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween, the interposer having first and second input/output pads in first and second connection portions as taught by Kato with a narrower line portion between the first and second connection portions as taught by Baba because Baba states, “Accordingly, it is easy to electrically connect the electrical element 101 and the substrate 201, arrange the transmission line portion CA within a limited range, and effectively utilize the space around the transmission line portion CA” [paragraph 0086].

Claims 4-5, 10-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Baba et al. as applied to claim 1 above, and further in view of Cheng (US PG. Pub. 2011/0269319).

Regarding claim 4 – Kato in view of Baba teach the electronic device according to claim 1, but fails to teach wherein the interposer substrate includes an insulating base material layer that has a smaller effective relative dielectric constant than the first circuit board and the second circuit board.
 	Cheng wherein an interposer substrate (fig. 5, 14 [paragraph 0021] Cheng states, “flexible board 14”) includes an insulating base material layer (15 [paragraph 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween as taught by Kato in view of Baba with the rubber material (that has a smaller dielectric constant) as the interposer as taught by Cheng because Cheng states, “the elastic restoring force in the elastic member 15 biases the first edge connector 114 in tight contact with the connecting circuit traces 1421 of the first connecting portion 1401 and biases the second edge connector 124 in tight contact with the connecting circuit traces 1421 of the second connecting portion 1403. In all, electrical connections between the first PCB 11 and the second PCB 12 are ensured to be reliable and have a simple assembly structure” [paragraph 0027].

Regarding claim 5 – Kato in view of Baba teach the electronic device according to claim 1, but fails to teach wherein the interposer substrate includes an insulating base material layer that has a smaller effective elastic modulus than the first circuit board and the second circuit board.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween as taught by Kato in view of Baba with the rubber material (that has a smaller elastic modulus) as the interposer as taught by Cheng because Cheng states, “the elastic restoring force in the elastic member 15 biases the first edge connector 114 in tight contact with the connecting circuit traces 1421 of the first connecting portion 1401 and biases the second edge connector 124 in tight contact with the connecting circuit traces 1421 of the second connecting portion 1403. In all, electrical connections between the first PCB 11 and the second PCB 12 are ensured to be reliable and have a simple assembly structure” [paragraph 0027].

Regarding claim 10 – Kato in view of Baba teach the electronic device according to claim 8, but fails to teach wherein the interposer substrate includes an insulating base 
 	Cheng wherein an interposer substrate (fig. 5, 14 [paragraph 0021] Cheng states, “flexible board 14”) includes an insulating base material layer (15 [paragraph 0024] Cheng states, “elastic member 15 can be rubber”) that has a smaller effective relative dielectric constant (rubber dielectric constant is 3.0 [https://www.clippercontrols.com/pages/Dielectric-Constant-Values.html]) than the first circuit board (11 [paragraph 0013-0014] Cheng states, “first rigid PCB 11, a second rigid PCB 12…The rigid insulating material can be one of phenolic resin, epoxy resin, and ceramic”; epoxy resin has a dielectric constant of 3.6, additionally ceramics will have a higher dielectric constant than that of rubber) and the second circuit board (12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween as taught by Kato in view of Baba with the rubber material (that has a smaller dielectric constant) as the interposer as taught by Cheng because Cheng states, “the elastic restoring force in the elastic member 15 biases the first edge connector 114 in tight contact with the connecting circuit traces 1421 of the first connecting portion 1401 and biases the second edge connector 124 in tight contact with the connecting circuit traces 1421 of the second connecting portion 1403. In all, electrical connections between the first PCB 11 and the second PCB 12 are ensured to be reliable and have a simple assembly structure” [paragraph 0027].


 	Cheng teaches wherein an interposer substrate (fig. 5, 14 [paragraph 0021] Cheng states, “flexible board 14”) includes an insulating base material layer (15 [paragraph 0024] Cheng states, “elastic member 15 can be rubber”) that has a smaller effective elastic modulus (rubber elastic modulus is .01 GPa [https://www.engineeringtoolbox.com/young-modulus-d_417.html]) than the first circuit board (11 [paragraph 0013-0014] Cheng states, “first rigid PCB 11, a second rigid PCB 12…The rigid insulating material can be one of phenolic resin, epoxy resin, and ceramic”; epoxy resin has an elastic modulus 2-3) and the second circuit board (12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween as taught by Kato in view of Baba with the rubber material (that has a smaller elastic modulus) as the interposer as taught by Cheng because Cheng states, “the elastic restoring force in the elastic member 15 biases the first edge connector 114 in tight contact with the connecting circuit traces 1421 of the first connecting portion 1401 and biases the second edge connector 124 in tight contact with the connecting circuit traces 1421 of the second connecting portion 1403. In all, electrical connections between the first PCB 11 and the second PCB 12 are ensured to be reliable and have a simple assembly structure” [paragraph 0027].

Regarding claim 15 – Kato in view of Baba teach the electronic device according to claim 14, but fails to teach wherein the interposer substrate includes an insulating base material layer that has a smaller effective relative dielectric constant than the first circuit board and the second circuit board.
 	Cheng wherein an interposer substrate (fig. 5, 14 [paragraph 0021] Cheng states, “flexible board 14”) includes an insulating base material layer (15 [paragraph 0024] Cheng states, “elastic member 15 can be rubber”) that has a smaller effective relative dielectric constant (rubber dielectric constant is 3.0 [https://www.clippercontrols.com/pages/Dielectric-Constant-Values.html]) than the first circuit board (11 [paragraph 0013-0014] Cheng states, “first rigid PCB 11, a second rigid PCB 12…The rigid insulating material can be one of phenolic resin, epoxy resin, and ceramic”; epoxy resin has a dielectric constant of 3.6, additionally ceramics will have a higher dielectric constant than that of rubber) and the second circuit board (12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween as taught by Kato in view of Baba with the rubber material (that has a smaller dielectric constant) as the interposer as taught by Cheng because Cheng states, “the elastic restoring force in the elastic member 15 biases the first edge connector 114 in tight contact with the connecting circuit traces 1421 of the first connecting portion 1401 and biases the second edge connector 124 in tight contact with the connecting circuit traces 1421 of the second connecting portion 1403. In all, electrical connections between the first PCB 11 and the 

Regarding claim 16 – Kato in view of Baba teach the electronic device according to claim 14, but fails to teach wherein the interposer substrate includes an insulating base material layer that has a smaller effective elastic modulus than the first circuit board and the second circuit board.
 	Cheng teaches wherein an interposer substrate (fig. 5, 14 [paragraph 0021] Cheng states, “flexible board 14”) includes an insulating base material layer (15 [paragraph 0024] Cheng states, “elastic member 15 can be rubber”) that has a smaller effective elastic modulus (rubber elastic modulus is .01 GPa [https://www.engineeringtoolbox.com/young-modulus-d_417.html]) than the first circuit board (11 [paragraph 0013-0014] Cheng states, “first rigid PCB 11, a second rigid PCB 12…The rigid insulating material can be one of phenolic resin, epoxy resin, and ceramic”; epoxy resin has an elastic modulus 2-3) and the second circuit board (12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second circuit board with an interposer therebetween as taught by Kato in view of Baba with the rubber material (that has a smaller elastic modulus) as the interposer as taught by Cheng because Cheng states, “the elastic restoring force in the elastic member 15 biases the first edge connector 114 in tight contact with the connecting circuit traces 1421 of the first connecting portion 1401 and biases the second edge connector 124 in tight contact with the connecting circuit traces 1421 of the second .

Claims 6-7, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Baba et al. as applied to claim 1 above, and further in view of Ono et al. (US PG. Pub. 2005/0260867).

Regarding claim 6 – Kato in view of Baba teach the electronic device according to claim 1, but fail to teach wherein the interposer substrate includes a bent portion that bends so as to avoid a component that is mounted on at least one of the first circuit board and the second circuit board.
 	Ono teaches an electronic device (figs. 1 & 3 [title] Ono states, “board connecting component and three-dimensional connecting structure”) having an interposer substrate (10) wherein the interposer substrate (10) includes a bent portion (figure 1 shows four “bent portions”, one at each corner) that bends so as to avoid a component (fig. 3, 26 [paragraph 0059] Ono states, “electronic parts 26 and 27 such as ICs and chip parts”) that is mounted on at least one of the first circuit board (20 [paragraph 0059] Ono states, “multilayer wiring board 20”) and the second circuit board (37 [paragraph 0060] Ono states, “second module board 37”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an interposer as taught by Kato in view of Baba with the interposer having bends to avoid a 

Regarding claim 7 – Kato in view of Baba teach the electronic device according to claim 1, but fail to teach wherein the interposer substrate surrounds a component that is mounted on at least one of the first circuit board and the second circuit board.
 	Ono teaches an electronic device (figs. 1 & 3 [title] Ono states, “board connecting component and three-dimensional connecting structure”) having an interposer substrate (10) wherein the interposer substrate (10) surrounds a component (see figure 3, 26 [paragraph 0059] Ono states, “electronic parts 26 and 27 such as ICs and chip parts”) that is mounted on at least one of the first circuit board (20 [paragraph 0059] Ono states, “multilayer wiring board 20”) and the second circuit board (37 [paragraph 0060] Ono states, “second module board 37”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an interposer as taught by Kato in view of Baba with the interposer surrounding a component as taught by Ono because Ono states, “as a result of using such a board connector, a defect such as a short due to contact of lead terminals and/or contact of a lead terminal and electronic parts can be prevented, while improving impact resistance. 

Regarding claim 12 – Kato in view of Baba teach the electronic device according to claim 8, but fail to teach wherein the interposer substrate includes a bent portion that bends so as to avoid a component that is mounted on at least one of the first circuit board and the second circuit board.
 	Ono teaches an electronic device (figs. 1 & 3 [title] Ono states, “board connecting component and three-dimensional connecting structure”) having an interposer substrate (10) wherein the interposer substrate (10) includes a bent portion (figure 1 shows four “bent portions”, one at each corner) that bends so as to avoid a component (fig. 3, 26 [paragraph 0059] Ono states, “electronic parts 26 and 27 such as ICs and chip parts”) that is mounted on at least one of the first circuit board (20 [paragraph 0059] Ono states, “multilayer wiring board 20”) and the second circuit board (37 [paragraph 0060] Ono states, “second module board 37”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an interposer as taught by Kato in view of Baba with the interposer having bends to avoid a component as taught by Ono because Ono states, “as a result of using such a board connector, a defect such as a short due to contact of lead terminals and/or contact of a lead terminal and electronic parts can be prevented, while improving impact resistance. This allows a three-dimensional connecting structure with high reliability to be easily implemented” [paragraph 0069].

Regarding claim 13 – Kato in view of Baba teach the electronic device according to claim 8, but fail to teach wherein the interposer substrate surrounds a component that is mounted on at least one of the first circuit board and the second circuit board.
 	Ono teaches an electronic device (figs. 1 & 3 [title] Ono states, “board connecting component and three-dimensional connecting structure”) having an interposer substrate (10) wherein the interposer substrate (10) surrounds a component (see figure 3, 26 [paragraph 0059] Ono states, “electronic parts 26 and 27 such as ICs and chip parts”) that is mounted on at least one of the first circuit board (20 [paragraph 0059] Ono states, “multilayer wiring board 20”) and the second circuit board (37 [paragraph 0060] Ono states, “second module board 37”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an interposer as taught by Kato in view of Baba with the interposer surrounding a component as taught by Ono because Ono states, “as a result of using such a board connector, a defect such as a short due to contact of lead terminals and/or contact of a lead terminal and electronic parts can be prevented, while improving impact resistance. This allows a three-dimensional connecting structure with high reliability to be easily implemented” [paragraph 0069].

Regarding claim 17 – Kato in view of Baba teach the electronic device according to claim 14, but fail to teach wherein the interposer substrate includes a bent portion that 
 	Ono teaches an electronic device (figs. 1 & 3 [title] Ono states, “board connecting component and three-dimensional connecting structure”) having an interposer substrate (10) wherein the interposer substrate (10) includes a bent portion (figure 1 shows four “bent portions”, one at each corner) that bends so as to avoid a component (fig. 3, 26 [paragraph 0059] Ono states, “electronic parts 26 and 27 such as ICs and chip parts”) that is mounted on at least one of the first circuit board (20 [paragraph 0059] Ono states, “multilayer wiring board 20”) and the second circuit board (37 [paragraph 0060] Ono states, “second module board 37”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an interposer as taught by Kato in view of Baba with the interposer having bends to avoid a component as taught by Ono because Ono states, “as a result of using such a board connector, a defect such as a short due to contact of lead terminals and/or contact of a lead terminal and electronic parts can be prevented, while improving impact resistance. This allows a three-dimensional connecting structure with high reliability to be easily implemented” [paragraph 0069].

Regarding claim 18 – Kato in view of Baba teach the electronic device according to claim 14, but fail to teach wherein the interposer substrate surrounds a component that is mounted on at least one of the first circuit board and the second circuit board.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an interposer as taught by Kato in view of Baba with the interposer surrounding a component as taught by Ono because Ono states, “as a result of using such a board connector, a defect such as a short due to contact of lead terminals and/or contact of a lead terminal and electronic parts can be prevented, while improving impact resistance. This allows a three-dimensional connecting structure with high reliability to be easily implemented” [paragraph 0069].

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. as applied to claim 24 above, and further in view of Baba et al.

Regarding claim 25 – Kato teaches the electronic device according to claim 24, but fails to teach wherein the interposer substrate includes ground conductors provided on a plurality of insulating base material layers; and the ground conductors, the signal line, 
 	Baba teaches a substrate (figs. 1-3, 101) wherein the substrate (101) includes ground conductors (fig. 3, 21 & 22 [paragraph 0089] Baba states, “a lower ground conductor pattern 22. The upper ground conductor pattern 21”) provided on a plurality of insulating base material layers (11 & 13 [paragraph 0089] Baba states, “insulator layers 11, 12, and 13”); and the ground conductors (21 & 22), the signal line (30 [paragraph 0089] Baba states, “signal conductor pattern 30”), an insulating base material layer (12) between the ground conductors (21 & 22) and the signal line (30) define a stripline ([paragraph 0224] Baba states, “an example in which one stripline is provided in a transmission line portion is described above”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the interposer substrate as taught by Kato with the interposer substrate having plural ground layers surrounding a signal line as taught by Baba because Baba states, “it is possible to determine and adjust regulated characteristic impedance to be provided up to the end portion of the second signal conductor pattern by providing a capacitance between the second connection end portion of the second signal conductor pattern, and the substrate-side ground conductor” [paragraph 0025]. Having a ground, signal, ground buildup will allow for control of electrical characteristics (shielding/EMI, inductance, impedance).

Regarding claim 26 – Kato in view of Baba teach the electronic device according to claim 25, wherein the interposer substrate (Baba; figs. 1-3, 101) includes a plurality of .

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. as applied to claim 1 above, and further in view of Ono et al.

Regarding claim 27 – Kato teaches the electronic device according to claim 24, but fail to teach wherein the interposer substrate includes a bent portion that bends so as to avoid a component that is mounted on at least one of the first circuit board and the second circuit board.
 	Ono teaches an electronic device (figs. 1 & 3 [title] Ono states, “board connecting component and three-dimensional connecting structure”) having an interposer substrate (10) wherein the interposer substrate (10) includes a bent portion (figure 1 shows four “bent portions”, one at each corner) that bends so as to avoid a component (fig. 3, 26 [paragraph 0059] Ono states, “electronic parts 26 and 27 such as ICs and chip parts”) that is mounted on at least one of the first circuit board (20 [paragraph 0059] Ono states, “multilayer wiring board 20”) and the second circuit board (37 [paragraph 0060] Ono states, “second module board 37”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an interposer as taught by Kato with the interposer having bends to avoid a component as 

Regarding claim 28 – Kato teaches the electronic device according to claim 24, but fail to teach wherein the interposer substrate surrounds a component that is mounted on at least one of the first circuit board and the second circuit board.
 	Ono teaches an electronic device (figs. 1 & 3 [title] Ono states, “board connecting component and three-dimensional connecting structure”) having an interposer substrate (10) wherein the interposer substrate (10) surrounds a component (see figure 3, 26 [paragraph 0059] Ono states, “electronic parts 26 and 27 such as ICs and chip parts”) that is mounted on at least one of the first circuit board (20 [paragraph 0059] Ono states, “multilayer wiring board 20”) and the second circuit board (37 [paragraph 0060] Ono states, “second module board 37”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an interposer as taught by Kato with the interposer surrounding a component as taught by Ono because Ono states, “as a result of using such a board connector, a defect such as a short due to contact of lead terminals and/or contact of a lead terminal and electronic parts can be prevented, while improving impact resistance. This allows a three-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847